Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
			
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.  

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 35-38 rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (U.S. Patent Pub. No. 2012/0127220) of record, in view of Han (U.S. Patent Pub. No. 2012/0019504) of record, in view of Koiwa (U.S. Patent Pub. No. 2006/0221520). 
	Regarding Claim 35
	FIG. 8 of Noguchi discloses a display device comprising: a substrate (100, FIG. 9); a first active pattern (101) disposed on the substrate, the first active pattern including a first region, a second region, a third region, and a fourth region; a first lower gate electrode (102) disposed on the first active pattern, the first lower gate electrode defining a first transistor (T4) together with the first and second regions by partially overlapping the first active pattern; a first gate electrode (gate of T2) spaced apart from the first lower gate electrode, the first gate electrode defining a second transistor (upper T2) together with the third and fourth regions and defining a third transistor (lower T2) together with the fourth and second regions by partially overlapping the first active pattern; a first conductive pattern (connection between T3 and T5) disposed on the first gate electrode and the first lower gate electrode, the first conductive pattern defining a first capacitor together with the fourth region by partially overlapping the first active pattern; a second conductive pattern (connection between C1 and T5) spaced apart from the first conductive pattern on a same layer, the second conductive pattern defining a second capacitor (C1) together with the third region by partially overlapping the first active pattern; and a first light-emitting layer disposed on the first conductive pattern.
	Noguchi fails to disclose “a first gate electrode spaced apart from the first lower gate electrode on a same layer” and “a second conductive pattern spaced apart from 
	FIG. 2 of Han discloses a similar display device, comprising a first conductive pattern (upper plate of C1) and a second conductive pattern (upper plate of C2) spaced apart from the first conductive pattern, wherein the first conductive pattern defining a first capacitor (C1) together with the fourth region by partially overlapping the first active pattern; the second conductive pattern defining a second capacitor (C2) together with the third region by partially overlapping the first active pattern. 
	It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Noguchi, as taught by Han.  The ordinary artisan would have been motivated to modify Noguchi in the above manner for purpose of minimizing leakage current (Para. 9 of Han).
 	Noguchi as modified by Han fails to explicitly disclose “a first conductive pattern disposed on the first gate electrode and the first lower gate electrode”; and a second conductive pattern “on a same layer”. 
	FIG. 3 of Koiwa discloses a similar display device, comprising a first conductive pattern (6c) disposed on the first gate electrode (2a) and the first lower gate electrode (2b) and a second conductive pattern (6d) on a same layer. 


	Regarding Claim 36
	FIG. 2 of Han discloses a first power supply voltage (ELVDD) is applied to the first and second conductive patterns. 
	
	Regarding Claim 37
	FIG. 3 of Koiwa discloses a first power supply voltage line (9) disposed on the first active pattern, the first power supply voltage line being connected to the second conductive pattern through a first contact hole, the first power supply voltage line providing a first power supply voltage to the second conductive pattern. 
	
	Regarding Claim 38
	FIG. 3 of Koiwa discloses the first contact hole is located on the first active pattern. 
	
Claim 39 rejected under 35 U.S.C. 103 as being unpatentable over Noguchi, Han and Koiwa, in view of Xi (U.S. Patent Pub. No. 2014/0319546).  
	Regarding Claim 39 
	Noguchi as modified by Han and Koiwa discloses Claim 37.

	FIG. 5 of Xi discloses a similar display device, wherein the first power supply voltage line (PL1) overlaps the second conductive pattern. 
	It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Noguchi, as taught by Xi.  The ordinary artisan would have been motivated to modify Noguchi in the above manner for purpose of reducing parasitic capacitance induced between adjacent wires (Para. 5 of Xi).
	
Claim 40 rejected under 35 U.S.C. 103 as being unpatentable over Noguchi, Han and Koiwa, in view of Kim (U.S. Patent Pub. No. 2005/0116232).  
	Regarding Claim 40 
	Noguchi as modified by Han and Koiwa discloses Claim 37.
	Noguchi as modified by Han and Koiwa fails to disclose “a first data line spaced apart from the first power supply voltage line, wherein the first data line and the first power supply voltage line are disposed on a same layer”. 
	FIG. 4 of Kim discloses a similar display device, comprising a first data line (325) spaced apart from the first power supply voltage line (327), wherein the first data line and the first power supply voltage line are disposed on a same layer. 
	It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Noguchi, as taught by Kim.  The .
	
Claims 41-54 rejected under 35 U.S.C. 103 as being unpatentable over Noguchi, Han and Koiwa, in view of Shin (U.S. Patent Pub. No. 2014/0070184) of record.  
	Regarding Claim 41 
	Noguchi as modified by Han and Koiwa discloses Claim 3, wherein the second active pattern including a sub-first region, a sub-second region, a sub-third region, and a sub-fourth region; and a second lower gate electrode (another gate of T2) disposed on the second active pattern, and defining a sub-first transistor together with the sub-first and sub-second regions by partially overlapping the second active pattern.
	Noguchi as modified by Han and Koiwa fails to disclose “a second active pattern spaced apart from the first active pattern on a same layer”. 
	FIGS. 4 and 5 of Shin discloses a similar display device, comprising a second active pattern (131c) spaced apart from the first active pattern (131a) on a same layer. 
	It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Noguchi, as taught by Shin.  The ordinary artisan would have been motivated to modify Noguchi in the above manner for purpose of preventing spot generation in high resolution (Para. 7 of Shin).

	Regarding Claim 42


	Regarding Claim 43
	FIG. 8 of Noguchi discloses the first gate electrode extends in a first direction to overlap the second active pattern, and the first gate electrode defines a sub-second transistor together with the sub-third and sub-fourth regions and defines a sub-third transistor together with the sub-fourth and sub-second regions by partially overlapping the second active pattern; and the upper electrode extends in the first direction to overlap the second active pattern, and defines a sub-storage capacitor together with the second lower gate electrode by partially overlapping the second lower gate electrode. 

	Regarding Claim 44
	Modified Noguchi discloses the first conductive pattern extends in a first direction to overlap the second active pattern, and defines a sub-second capacitor together with the sub-third region by partially overlapping the second active pattern. 

	Regarding Claim 45
	Modified Noguchi discloses a first portion of the first conductive pattern overlaps a portion of the first active pattern, and a second portion of the first conductive pattern overlaps a portion of the second active pattern. 


	FIG. 8 of Noguchi discloses a third conductive pattern spaced apart from the first conductive pattern on a same layer, the third conductive pattern defining a sub-first capacitor together with the sub-fourth region by partially overlapping the second active pattern. 

	Regarding Claim 47
	Modified Noguchi discloses the second conductive pattern, the first conductive pattern, and the third conductive pattern are sequentially arranged on the first and second active patterns in a first direction.

	Regarding Claim 48
	FIG. 4 of Shin discloses a second light-emitting layer (220) disposed on the first and third conductive patterns and the upper electrode. 

	Regarding Claim 49
	FIG. 8 of Noguchi discloses one of the pixels. It would have been obvious to one of ordinary skill in the art that a second power supply voltage line disposed on the second active pattern, the second power supply voltage line being connected to the first conductive pattern through a second contact hole, the second power supply voltage line providing a first power supply voltage to the first conductive pattern, because mere duplication of parts has no patentable significance unless a new and unexpected result In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04. 

	Regarding Claim 50
	FIG. 8 of Noguchi discloses the second contact hole is located on the second active pattern. 

	Regarding Claim 51
	FIG. 8 of Noguchi discloses the second power supply voltage line overlaps the first conductive pattern. 

	Regarding Claim 52
	FIG. 8 of Noguchi discloses one of the pixels. It would have been obvious to one of ordinary skill in the art that a second data line spaced apart from the second power supply voltage line, wherein the second data line and the second power supply voltage line are disposed on a same layer, because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04. 

	Regarding Claim 53
	Modified Noguchi discloses a second active pattern spaced apart from the first active pattern on a same layer, the second active pattern including a sub-first region, a sub-second region, a sub-third region, and a sub-fourth region; a second lower gate 

	Regarding Claim 54
	Modified Noguchi discloses the first, second, and third transistors, the storage capacitor, the first and second capacitors, and the first light- emitting layer are defined as a first sub-pixel, the sub-first, sub-second, and sub-third transistors, the sub-storage capacitor, the sub-first and sub-second capacitors, and the second light-emitting layer are defined as a second sub-pixel.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 30 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-273-8300.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.